DETAILED ACTION
Claim Interpretation
	Claim 1 and 13 include limitations directed towards permanently and erasably markable.  The examiner interprets this terminology under a broadest reasonable interpretation.  The examiner does not find an explicitly definition in the specification as originally filed which defines what makes something permanently and erasable markable.  As such, the examiner considers any material which can be marked with a writing instrument or other indicia marking instrument as being permanently and erasable markable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-7 and 10-13 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 1 also generalizes the use of polypropylene film being used for constructing “the game playing components” thereby meaning all of the claimed game components including playing pieces, cards and container are constructed from polypropylene, is unclear. It is unclear/unlikely that the playing pieces that are used as markers and erasers are constructed of polypropylene film. It is unclear what component adheres to what component and by what adhering means.  Do the playing components of the markers and erasers adhere to each other?  As such, the examiner cannot ascertain what exactly the applicant is claiming in the instant invention.  The application is examined as best understood by the examiner.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
       
Claims 1-2, 4-7, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Barbiaux (US 5000460 A) in view of Budryk (US 81005697 B2)
       
Regarding claim 1, Barbiaux teaches an amusement and teaching apparatus for game play and learning a quantitative concept, specifically a board-type game for a plurality of players, having game playing components constructed of the same material, wherein the components adhere to each other and a play surface in multiple orientations and locations, to enable efficient game play and teaching by presenting, demonstrating and evaluating game play, comprising:  (See Abstract)
Budryk teaches a paper thin, oriented polypropylene film, that is durable, flexible, heat and water resistant, adherent, permanently and erasably markable and lightweight, See (117)(8:53-9:31+)(Polypropylene film is known and used for its properties and would have been obvious to be used for writing.  One of ordinary skill in the art before the effective filing date of invention would have suggested constructing game components including graphics with polypropylene film for its properties.  Polypropylene film has natural adherence properties wherein the combination would allow this film to adhere to the playing surface.  There is no claim language which specify how the components adhere to each other.)
Barbiaux teaches a playing field surface dimensioned to a measurable map graphic with a plurality of demarcated regions; See (10)(Fig. 3 and 4)  
Barbiaux teaches a straightedge measuring device dimensioned to the surface graphic with indices for measuring distance between the plurality of demarcated regions on the playing field surface graphic, comprising a horizontal base portion with a first plurality of indices, the first plurality of indices corresponding to distance between the plurality of demarcated regions in accordance with a first distance scale; a first diagonal portion extending at a first angle outward from the center of the base portion with a second plurality of indices, the second plurality of indices corresponding to the distance between the plurality of demarcated regions in accordance with a second distance scale, the second distance scale being different from the first distance scale; and, a second diagonal portion, supplementary to the first angle, extending outward from the center of the base portion with a third plurality of indices, the third plurality of indices corresponding to the distance between the plurality of demarcated regions in accordance with the second distance scale;  See (Fig. 7 and 10)(40)(41)(The figures show the straightedge measuring device with the horizontal base, first diagonal portion, second diagonal portion as claimed.  The Horizontal can be considered near the "tee off" area or at the top of Figure 7 and the diagonal portions the edges near the slots 41.  Figure 7 shows the indices of horizontal lines progressing up the straight edge for the diagonal portions and the indicia at the top of the straight edge for the horizontal indices.  These can be used to measure the different indicia on the playing field surface.  The markings on the straight edge and the playing surface are considered printed matter.)
Barbiaux teaches a plurality of playing cards corresponding to locations on the plurality of demarcated regions on the playing field surface each characterized by different transaction values, comprising:a first plurality of playing cards, characterized by a first type corresponding to one location in a demarcated region; a second plurality of playing cards characterized by a second type different than the first type and corresponding to one or more locations in a demarcated region; a third plurality of playing cards characterized by a third type different than the first type and the second type corresponding to all of the demarcated regions on the playing field surface;  (See Figures 11 and 12)(Noting the cards which denote different plurality of playing cards that represent demarcated regions on the playing field surface.)(The examiner considers the indicia included on the cards to be directed towards printed matter of which the examiner does not find a new and unobvious functional relationship to exist between the printed matter and the substrate.)
Barbiaux teaches a plurality of scrolls comprising: a first plurality marked with the game method and concept values; a second plurality marked with the game constraints; a third plurality marked with a blank grid to enable each player to record their game play and score; and (See Items 50, 51, 52, 15, 30 and 31)(The rolling of these components to form a scroll is not considered a patentable advance.  The scrolls and the information thereon are considered printed matter.  The examiner does not find a new and unobvious relationship to exist between the printed matter and the substrate.)
Barbiaux teaches further comprising: a plurality of playing pieces each of the plurality of playing pieces characterized by a different marking element to identify players and demonstrate game play. See (Fig. 1)(50-52,62-63,40)(4:20-21) 
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Barbiaux with Budryk as the courts held that the selection of a known material to make an apparatus of a type made of similar material prior to the invention was held to be obvious.  (See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960))
       
Regarding claim 2, Barbiaux teaches wherein said playing field surface graphic is a flat, rectangular surface dimensioned to the circumferential distance of the playing field surface graphic map and comprising four demarcated regions the last demarcated region being identical to the first. See (10)(Fig. 3 and 4)(The details of the graphic map on the playing field surface is directed towards printed matter where the examiner does not find a new and unobvious functional relationship to exist between the indicia and the substrate.)  The courts held that "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."  (See In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983))
       
Regarding claim 4, Barbiaux teaches wherein the each of the first type of the first plurality of playing cards identifies one location on the plurality of demarcated regions of the playing field surface on the first side.   See (See Figures 11 and 12)(The cards denote different demarcated regions on the playing field surface.)(The details of the playing cards are directed towards printed matter where the examiner does not find a new and unobvious functional relationship to exist between the indicia and the substrate.) The courts held that "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."  (See In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983))
       
Regarding claim 5, Barbiaux teaches wherein the first plurality of playing cards are seven types each identified on the first side by a different location and characterized on the second side by transaction values corresponding to the identified location on plurality of demarcated region identified on the first side.  (See Figures 11 and 12)(The cards represent demarcated regions on the playing field surface.)(The details of the playing cards are directed towards printed matter where the examiner does not find a new and unobvious functional relationship to exist between the indicia and the substrate.) The courts held that "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."  (See In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983))
       
Regarding claim 6, Barbiaux teaches wherein the second plurality of playing cards are two types identified on the first side as an exchange type and characterized on the second side by transaction values corresponding to one the exchange types corresponding to locations on the plurality of demarcated regions of the first type.   See (See Figures 11 and 12)(The cards include exchange type and transaction value such as bonus and penalty and a mulligan or a stroke penalty.  They also correspond to location on the plurality of demarcated regions of the first type.)(The details of the playing cards are directed towards printed matter where the examiner does not find a new and unobvious functional relationship to exist between the indicia and the substrate.) The courts held that "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."  (See In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983))
       
Regarding claim 7, Barbiaux teaches wherein the third plurality of playing cards is identified on the first side as a bonus and penalty type and characterized on the second side by transactions corresponding to all of the plurality of demarcated regions on the playing field surface.   See (See Figures 11 and 12)(Items 61-63 denote different plurality of playing cards that represent demarcated regions on the playing field surface.)(The details of the playing cards are directed towards printed matter where the examiner does not find a new and unobvious functional relationship to exist between the indicia and the substrate.) The courts held that "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."  (See In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983))
       
Regarding claim 10, Barbiaux teaches wherein the demarcated regions on the flat, rectangular playing field surface map graphic are configured to the structure and linear indices of the measuring device to enable measuring circular distance, horizontally and diagonally from left and right.  See (10)(Fig. 3 and 4)(The details of the graphic map on the playing field surface is directed towards printed matter where the examiner does not find a new and unobvious functional relationship to exist between the indicia and the substrate.)(The measuring device measures the regions on the map wherein they are considered to be configured to the structure and linear indices of the measuring device as claimed.) The courts held that "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."  (See In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983))
       
Regarding claim 11, Barbiaux teaches wherein a plurality of the game playing cards are blank to enable marking choice locations and values.   See (See Figures 11 and 12)(The examiner considers the indicia included on the cards to be directed towards printed matter of which the examiner does not find a new and unobvious functional relationship to exist between the printed matter and the substrate.  Further, the indicia can be removed if desired per the holding of In re Larson.)  The courts held that "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."  (See In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983))  Furthermore, it has been held that the omission of an element and its function is obvious if the function of the element is not desired.  See In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).  As noted above, the indicia on the cards can be removed as the functioning of the indicia is not desired.
	
Regarding claim 12, Barbiaux teaches wherein said playing pieces are constructed of an erasable ink pen with an eraser element to enable marking and erasing the game playing components each new game session.   See (See 3:25+)(The erasable ink pen is equivalent to the marking device cited.)
       
Regarding claim 13, Budryk teaches wherein said playing pieces are constructed of strips of the same construction material as the game playing components, a paper thin, oriented polypropylene film that is durable, flexible, heat and water resistant, adherent, permanently and erasably markable and lightweight, each characterized by a different color to enable marking player routes on game playing field surface each new game session. See (117)(8:53-9:31+)(As noted above, polypropylene film is known and used for its properties and would have been obvious to be used for writing.  One of ordinary skill in the art before the effective filing date of invention would have suggested constructing game components including graphics with polypropylene film for its properties.  Polypropylene film has natural adherence properties wherein the combination would allow this film to adhere to the playing surface.  The playing pieces 50-52 of Barbiaux could easily be made with the polypropylene film as defined in Budryk.)
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Barbiaux with Budryk as the courts held that the selection of a known material to make an apparatus of a type made of similar material prior to the invention was held to be obvious.  (See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960))  

Response to Arguments
	The applicant argues that Barbiaux does not explicitly or implicitly refer to a teaching apparatus.  However, the teaching aspect of an apparatus is directed towards intended use.  Wherein apparatus claims should be differentiated from the prior art in terms of structure and not functioning.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)  Moreover, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

	The structure of Barbiaux can be used to teach the player how the play the game.  The structure of Barbiaux necessarily must teach the player about the game of golf.  The game of Barbiaux is directed towards golf wherein playing or using this apparatus will teach the user about the game of golf.
	The applicant states what the inventive features of the apparatus are on page 9 of 22 of the applicant’s arguments filed 3/15/2022.  
Applicant replies that all board games have a playing field surface. The inventive features of the present invention are the simplicity and function of the structure as stated in the preamble to Claim 1, “...for mastering a quantitative academic concept, ... having game playing components constructed of the same material, a paper thin, oriented polypropylene film...”

Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1.  
When reading the preamble in the context of the entire claim, the recitation “for mastering a quantitative academic concept, ... having game playing components constructed of the same material, a paper thin, oriented polypropylene film...” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

The applicant does not explicitly claim the playing field surface is a single sheet, paper thin substrate, specifically, oriented polypropylene film that adheres to any spatial location and the game playing components for effect play.  The applicant argues that the Barbiaux reference does not teach a measurable graphic configured to a measuring device constructed of the same material.  The examiner considered the measuring device of Barbiaux to be configured to measure the graphic as Fig. 7 shows a distance direction gauge per the prior art description.  This device through the indicia the slots can measure distances and angles configured with the graphics on the playing surface.
The structure of Barbiaux is clearly pointed out in the rejection previously asserted and the current grounds of rejection.  Indica is not considered to be structural. Based on the structure included in the rejections above, there is structural similarity between the Barbiaux reference and the instant application.
The disclosure of the instant application does not explicitly state what exactly constitutes playing pieces.  The disclosure includes markers and erasers which are used during play.  As such, they are considered playing pieces.  
The applicant claims that the items used in the rejection pear no resemblance to scrolls.  The applicants claim simple state scrolls with no other structural definition.  The paper and sheet referenced in the Barbiaux just like a scroll can be rolled up.  The state of the paper or sheet such as it being in a rolled state or unrolled state bears no structural distinction between the instant invention and the cited prior art of record.
The film substrate of the instant invention is not used in the Budryk reference.  The Budryk reference clearly shows the use of the polypropylene film/plastic.  
In the case of In re Gulak, the courts held that the critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.  The Gulak case was directed towards a novel mathematical device that comprised at least one band which was endless or adapted to have ends thereof fastened into form an endless band and a plurality of individual digits imprinted on the band at regularly spaced intervals.  The band served two functions: it supported the sequence of digits and it presented the digits as an endless sequence with no discrete beginning or end.  The stated object of the disclosed invention is to exploit certain arithmetic properties of all prime numbers larger than 5, P, to create the semblance of magic or to educate with respect to intriguing aspects of number theory.  This functioning was directly related to the band being endless and the sequence of the numbers.  As such, this was the new and unobvious results for the functionality between the indicia and the substrate.  Utilizing a measuring device with indicia to measure map graphics placed on a playing field coupled with playing cards is not a new and unobvious functional relationship between the indicia and the substrate.  Ocean maps are regularly measured with a measuring device to determine different geological parameters near a ship’s location or desired destination.  The use of cards to directed game play is well known as shown in the prior art.  The combination of these does not provide a new and unobvious functional relationship as a result of their combination.  Furthermore, in In re Gulak the indicia was printed on the band wherein the substrate was the band.  In the instant invention indicia is placed on the measuring device, playing surface and cards.  The argued functionality is between the indicia on the cards directing the user how to use the indicia on the measuring device to measure the indicia on the playing surface.  The indicia’s functionality of the instant invention is towards the substrate onto which the indicia is placed but on other substrates.  In re Gulack states:
"Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."  (See In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983)) 

As such, the printed matter is not functionally related to the substrate onto which it is placed and will not distinguish the invention from the prior art in terms of patentability.  Furthermore, the unobvious functional relationship for the printed matter is based on the substrate onto which it is placed on not some other substrate as part of a kit.
The use of a game which does not use paper or wood fibers and as a result lowering deforestation is not a new and unexpected result.  Not using paper or wood fibers for a product would reduce demand for wood and thus lower the deforestation rate.  This is logic and reasoning and not new and unexpected results.  There is no persuasive evidence on the record which proves a new and unexpected result.
The ability of polypropylene to adhere to itself would not make the film inappropriate or render the invention inoperable.  Even if a file adhered to itself it could be rolled or placed into other forms if done so properly.  The cited art shows that the use of polypropylene is well known in the art and In re Leshin shows that the use of a known material is not a patentable advance.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711